Citation Nr: 0917056	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for skin cancer, to include 
basal and squamous cell carcinoma, claimed as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for basal 
cell carcinoma, claimed as skin cancer.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for skin cancer, to 
include basal and squamous cell carcinoma.  He contends this 
disability is the result of herbicide and/or excessive 
sunlight exposure during military service.  As the Veteran 
has confirmed military service in Vietnam, he is presumed to 
have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 
2002).  Regarding his claimed excessive sunlight exposure, 
the Veteran contends he served as an aircraft mechanic, and 
was frequently out in the sun working on military aircraft.  
His DD-214 confirms his service as an aircraft repairman and 
mechanic.  Finally, both private and VA medical treatment 
records confirm a current diagnoses of basal and squamous 
cell carcinoma.  

Service connection is presumed for certain specified 
disabilities which manifest in a herbicide-exposed Veteran 
within a defined period of time following such exposure.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  However, such skin cancers as melanoma, squamous 
cell carcinoma, and basil cell carcinoma are not among the 
specified disabilities.  Nevertheless, a Veteran is not 
barred from establishing service connection for non-specified 
disabilities based on proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran has submitted private and VA 
medical treatment records confirming current diagnoses of 
basal cell carcinoma and squamous cell carcinoma, as well as 
a history of nonmelanoma skin cancer.  He has also submitted 
numerous copies of several studies and medical treatises 
suggesting a causal link between herbicides and various forms 
of skin cancer.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that "[g]enerally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive'".  Mattern v. West, 12 Vet. 
App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 
317 (1998)).  However, medical treatise evidence may indicate 
enough of a basis of a generic relationship to establish "a 
plausible causality based on objective facts."  Mattern, 12 
Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 
514 (1998)).  

Thus, the Board determines that the Veteran has at least 
presented sufficient evidence to raise VA's duty to assist 
him by obtaining a medical opinion.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  In so deciding, the Board is cognizant that VA 
has previously considered and subsequently rejected the 
addition of various skin cancers to the list of disabilities 
presumed to be the result of herbicide exposure.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  However, in 
studying any nexus between skin cancer and herbicide 
exposure, the National Academy of Sciences (NAS) found only 
that evidence of such a nexus was "inadequate or 
insufficient", but the evidence did not actually suggest 
against such a nexus.  NAS acknowledged that some studies 
were "suggestive of an association," but also had 
methodological concerns limiting their weight.  72 Fed. Reg. 
at 32397-98.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA 
medical expert in oncology to determine 
the etiology of the Veteran's skin 
cancers.  The Veteran need not be 
personally examined unless such 
examination is found necessary by the 
examiner in order to address the questions 
below.  

After reviewing the claims file and 
examining the Veteran, if necessary, the 
examiner should note all skin cancers 
diagnosed since the Veteran's service.  
For any such disabilities, the examiner 
should state whether such  disability is 
at least as likely as not the result of 
any incident of military service, to 
include exposure to herbicides and/or 
sunlight.  For the purposes of this 
opinion, herbicide exposure during the 
Veteran's military service in Vietnam is 
presumed.  The examiner must provide a 
complete rationale for any opinion 
expressed.  In so doing, the examiner is 
requested to address the medical treatises 
of record and cited by the Veteran 
concerning the possibility of a medical 
nexus between herbicide exposure and 
various skin cancers.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers  no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

